  Case 3:20-cv-01337-JPG Document 9 Filed 05/04/21 Page 1 of 3 Page ID #27




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

PATRICK JONES, Jr., #0019168,                   )
                                                )
                              Plaintiff,        )
                                                )
vs.                                             )     Case No. 20-cv-1337-JPG
                                                )
SHANNON WOLFF,                                  )
DETECTIVE COFFEE,                               )
DEPUTY SHERIFF MILES,                           )
JOHN DOE 1,                                     )
JOHN DOE 2,                                     )
JARROD PETERS, and                              )
RANDOLPH COUNTY SHERIFF’S                       )
DEPARTMENT,                                     )
                                                )
                              Defendants.       )

                                 ORDER OF DISMISSAL

GILBERT, District Judge:

       Plaintiff filed a Motion for Leave to Proceed in forma pauperis on December 15, 2020.

(Doc. 2). On December 17, 2020, the Court entered an Order directing Plaintiff to provide the

Clerk of Court with his prisoner trust fund account statement and certification form completed by

the Trust Fund Officer for the period June 1, 2020 through December 15, 2020 within 45 days

(i.e., on or before February 1, 2021). (Doc. 6). He was warned that failure to do so would result

in dismissal of the action, and he was provided with a copy of the certification form. (Id.).

       On January 6, 2021, Plaintiff filed a “Supplement,” in which he explained that he provided

a copy of the certification form to C/O Juenger and C/O Geisen on or around December 29, 2020.

(Doc. 7). The Court did not receive the trust fund statement or certification by the deadline of

February 1, 2021. Plaintiff did not seek an extension.




                                                 1
  Case 3:20-cv-01337-JPG Document 9 Filed 05/04/21 Page 2 of 3 Page ID #28




       On February 25, 2021, the Court provided Randolph County Jail Trust Fund Officer with

another copy of the Order at Document 5. The Court received nothing in response. Plaintiff

requested no extension of the deadline to comply with the Order at Document 5.

       On April 12, 2021, the Court entered a Notice of Impending Dismissal. (Doc. 8). There,

Plaintiff was warned that the action would be dismissed if he did not provide the Court with the

trust fund account information necessary to determine his eligibility to proceed in forma pauperis

on or before April 26, 2021. (Id. at 1-2) (citing FED. R. CIV. P. 41(b)). To date, Plaintiff has still

not provided the prisoner trust fund account information required to determine whether he is

entitled to proceed without prepaying fees and costs.

       Without a properly completed Motion for Leave to Proceed in forma pauperis (“IFP”) and

certified trust fund statement for the applicable time period, the Court cannot grant IFP status or

allow this matter to proceed any further. Accordingly, this case is DISMISSED without prejudice

for Plaintiff’s failure to comply with an Order of this Court. See FED. R. CIV. P. 41(b); Ladien v.

Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

This dismissal does NOT count as a “strike” under 28 U.S.C. § 1915(g).

       Plaintiff’s Motion for Leave to Proceed in forma papueris (Doc. 2) is TERMINATED.

His obligation to pay the filing fee for this action was incurred at the time the action was filed, thus

the filing fee of $402.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). Plaintiff’s obligation to pay the $402.00 filing fee for this

action was incurred at the time the action was filed. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). Accordingly, the agency having custody of Plaintiff

is directed to remit the $402.00 filing fee from his prison trust fund account if such funds are

available. If he does not have $402.00 in his account, the agency must send an initial payment of



                                                   2
  Case 3:20-cv-01337-JPG Document 9 Filed 05/04/21 Page 3 of 3 Page ID #29




20% of the current balance or the average balance during the past six months, whichever amount

is higher. Thereafter, the agency shall begin forwarding monthly payments of 20% of the

preceding month’s income credited to Plaintiff’s trust fund account (including all deposits to the

inmate account from any source) until the statutory fee of $402.00 is paid in its entirety. The

agency having custody of Plaintiff shall forward payments from his account to the Clerk of Court

each time his account exceeds $10.00 until the $402.00 filing fee is paid. Payments shall be mailed

to: Clerk of the Court, United States District Court for the Southern District of Illinois.

       The Clerk is DIRECTED to mail a copy of this Order to the Trust Fund Officer at the

Randolph County Jail upon entry of this Order.

       IT IS SO ORDERED.

       DATED: May 4, 2021
                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                  3
